February 9, 2022

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew D. Thayne (Reg. No. 52,280) on 02/09/2022.

The application has been amended as follows: 










In the Specification:

Paragraph [0014] has been amended as follows:

[0014] The solution according to the present invention is a seat device comprising an 
underframe and a seat comprising a rear region and a front region, characterized in that the seat is connected to the underframe by a link allowing the seat to pivot relative to the underframe about a pivot axis, called seat axis, which is horizontal and orthogonal to the depth direction of the seat, said link being positioned relative to the seat such that the seat pivots toward the front when a user sits on the seat, there being provided means for elastically biasing the seat in rotation 
toward the rear, and by the fact that the seat device further comprises[[: -]] a lumbar part which is rotationally secured to the seat and positioned so as, during use, to press against the back of the user, at the lumbar vertebrae of the latter, and [[-]] a saddle for supporting at least a portion of the thighs of the user, the saddle being connected to the front region of the seat.

Paragraph [0015] has been amended as follows:

[0015] When the user sits on the seat device according to the present invention, he places exert on the seat, due to the lever arm between the seat axis and said point of intersection, a rotation torque in the clockwise direction, therefore in the direction opposite the biasing exerted on the seat by the 

Paragraph [0018] has been amended as follows:

[0018] Thus, when the user places 

Paragraph [0025] has been amended as follows:

[0025] Preferably, the saddle is formed by two portions which are symmetrical relative to a vertical plane to which the depth direction of the seat belongs, each portion of the saddle being intended to bear the 

Paragraph [0026] has been amended as follows:

[0026] Preferably, the saddle comprises a front region, which is intended to support 

Paragraph [0125] has been amended as follows:

[0125] The saddle 5 is configured to support 

Paragraph [0130] has been amended as follows:

[0130] In Figure 4B, the user has lowered himself by bending his knees until 
Paragraph [0133] has been amended as follows:

[0133] This optimal posture is obtained owing to the combined action of the lumbar 
part 42, which bears against the back of the user at the lumbar vertebrae, and of the saddle 5, which supports 

Paragraph [0153] has been amended as follows:

[0153] In general, the saddle 5 according to the present invention comprises a front region, which is intended to support 18zone where the ischiums will be located, so as to avoid bearing on the latter, and which rises up in its two lateral zones, so as to slightly surround the inferolateral portions of the buttock of the user. Such a configuration of the saddle 5 makes it possible to wedge the pelvis B without direct bearing, thus preserving the freedom of orientation and the motility of the sacrum S and of the pelvis B. The legs are not supported. 







In the Claims:

1. (Currently amended) A seat device comprising an underframe and a seat comprising: 
a rear region and a front region, wherein the seat is pivotally connected to the underframe by a first pivot link allowing the seat to pivot relative to the underframe about a pivot seat axis,  wherein the pivot seat axis is horizontal and orthogonal to a depth direction of the seat, said first pivot link being positioned relative to the seat such that the seat pivots forward in a saqittal plane when a user sits on the seat device, wherein the seat device further comprises:  
means for elastically biasing the seat in rotation rearward in the saqittal plane, a lumbar part that is rotationally secured to the seat and positioned such that during use, the lumbar part exerts pressure against the back of the user at the lumbar vertebrae,
and 
a saddle confiqured to support at least a portion of the thighs of the user, the saddle being connected to the front region of the seat.
 
2. (Previously presented) The seat device according to claim 1, wherein the saddle is pivotally connected to the front region of the seat by a second pivot link allowing the saddle to pivot relative to the seat about a pivot saddle axis, wherein the pivot saddle axis is parallel to the pivot seat axis and in front of the pivot seat axis in the depth direction of the seat, wherein the seat device further comprises means for elastically biasing the saddle in rotation forward in the saqittal plane.  


  
4. (Previously presented) The seat device according to claim 2, wherein each one of the first pivot link and second pivot links comprises a pivot defining respectively the pivot seat axis and the pivot saddle axis.  

5. (Previously presented) The seat device according to claim 1, wherein the means for elastically biasing the seat are springs.  

6. (Previously presented) The seat device according to claim 2, wherein the seat is mounted with adjustable position relative to the underframe, so as to allow an adjustment of a distance between the pivot seat axis and the pivot saddle axis, in the depth direction of the seat. 
 
7. (Previously presented) The seat device according to claim 1, the lumbar part is position-adjustable, relative to the pivot seat axis, in a vertical direction and in the depth direction of the seat, so as to allow the position of the lumbar part to be adjusted as a function of the build of the user.  

8. (Currently amended) The seat device according to claim 2, wherein the saddle is formed by a first portion and a second portion that are symmetrical relative to a vertical plane toApplication No.: 16/972,542 Page 5which the depth direction of the seat belongs, wherein each of the first portion and the second portion of the saddle are configured to support at least a portion of a respective thigh of the user.  
at least a portion of the thighs of the user directly above an axis of coxofemoral joints of the user, and a rear region comprising a hollowed out region in a medial zone, configured to receive ischiums of the user and wherein a first lateral zone and a second lateral zone of the rear region each comprise a lip that at least partially surrounds inferolateral portions of the buttock of the user.  

10. (Previously presented) The seat device according to claim 1, wherein the underframe is of the tilting type at least in the sagittal plan

11. (Previously presented) The seat device according to claim 10, wherein the underframe has a rounded base having means for receiving at least one nesting wedge configured to adjust a height of the underframe, wherein the at least one nesting wedge has a substantially similar contour as a bottom side of the rounded base.  

12. (Previously presented) The seat device according to claim 10, further comprising means for defining a maximum tilting amplitude of the underframe.  

13. (Previously presented) The seat device according to claim 2, further comprising stops positioned to limit pivoting of the saddle forwardly and rearwardly in the sagittal plane.
  
14. (Previously presented) The seat device according to claim 5, wherein the springs comprise torsion springs with adjustable tension.

  
16. (Previously presented) The seat device according to claim 15, wherein the springs are torsion springs with adjustable tension. 
 
17. (Previously presented) The seat device according to claim 8, wherein the first portion and the second portion of the saddle are adjustable relative to each other to create a separation along the vertical plane.  

18. (Currently amended) The seat device according to claim 10, wherein the underframe tilts in the sagittal plane and in [[a transverse plane. 
 
19. (Previously presented) The seat device according to claim 12, wherein the means for defining the maximum tilting amplitude of the underframe comprise feet mounted to the underframe, wherein the feet are configured to be movable between a first position in which the feet protrude relative to the underframe such as to come into contact with a floor and oppose the tilting of the underframe, and a second position in which the feet do not protrude relative to the underframe.
  
20. (Currently amended) The seat device according to claim 12, wherein the underframe tilts in the sagittal plane and in [[a transverse plane.


While Freedman (U.S. Patent Application Publication No. 2015/0173515 A1) teaches a seat device 20 comprising an underframe 13 and a seat comprising: a rear region and a front region, wherein the pivot seat axis is horizontal and orthogonal to a depth direction of the seat, the seat device further comprising means 22 for elastically biasing the seat in rotation rearward in the saqittal plane, a lumbar part 18 (since it could strike a person of exceptionally tall height in their lumbar area) that is rotationally secured to the seat via pivot 19 and positioned such that during use, the lumbar part exerts pressure against the back of the user at the lumbar vertebrae, and a saddle 14 confiqured to support at least a portion of the thighs of the user, the saddle being connected to the front region of the seat but does not teach that the seat is pivotally connected to the underframe 13 by a first pivot link allowing the seat to pivot relative to the underframe about a pivot seat axis, said first pivot link being positioned relative to the seat such that the seat is capable of pivoting forward in a saqittal plane when a user sits on the seat device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636